DETAILED ACTION
Response to Amendment
The Amendment filed 1 June 2021 has been entered.  Claims 1-3, 8, 9, and 11 remain pending in the application.  The Non-Final Office Action was mailed 1 January 2021. 

Claim Objections
Claims 1-3, 8, 9, and 11 are objected to because of the following informalities: 
In independent claim 1, “a pressurized mixing apparatus coupled with the high pressure differential solids feeder assembly” in lines 16-17 should recite “the pressurized mixing apparatus coupled with the high pressure differential solids feeder assembly” (because “a pressurized mixing apparatus” etc. are already recited in lines 14-15).  Also in claim 1, “whereon” in line 20 should recite “wherein” (correcting the typo).  Also in claim 1, “a (i) first flow path” in line 21 should recite “(i) a first flow path” (correcting the typo).  Also in claim 1, “bypassing the a high pressure differential solids feeder assembly” in line 26 should recite “bypassing the high pressure differential solids feeder assembly” (correcting the typo).  Claims 2, 3, 8, 9, and 11 are objected to by dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as obvious over Fordyce (2009/0183874) in view of Mortzheim (2014/0000720) (both cited previously).
Regarding independent claim 1, Fordyce discloses An apparatus for preparing and delivering a fluid mixture (abstract “apparatus and related method for fracturing a formation” and Figs. 1/2), the apparatus comprising: 
an unpressurized proppant storage vessel ([0017] “The proppant supply source 20 may be at or below atmospheric pressure, for example if proppant supply source 20 is open to the atmosphere [...] configured to contain a dry proppant material ([0014] “In some cases it is desirable to supply the proppant as a mixture of proppant and liquid.  This wets the proppant, allowing it to be more easily transferred from the proppant supply source and into the stream of frac fluid” – i.e., in other cases, the proppant is kept dry; e.g., Fig. 2 and [0022] “second inlet 54” is connected directly into pump 26 which is after pressure seal 57) at an ambient pressure (e.g., [0017] at atmospheric pressure) and output a continuous unpressurized proppant output flow at the ambient pressure (e.g., Figs. 1/2, the auger at the base of the hopper); 
a fracturing fluid storage vessel ([0016] “frac fluid source 18”) configured to contain a pressurized fracturing fluid and output a continuous pressurized fracturing fluid output flow at a fracture fluid mixing pressure (e.g., [0016] “A pump 40 may be provided in order to provide the pumping pressure required to move the stream of frac fluid through line 28”); 
a high pressure differential solids feeder assembly ([0018] “positive displacement pump 26” and Figs. 1/2) coupled with the unpressurized proppant storage vessel and the fracturing fluid storage vessel (e.g., [0020] “the pressure seal (illustrated as pressure seal 57) may simply be created by the positive displacement pump” and Fig. 2) to output a continuous and uninterrupted flow of pressurized proppant output (e.g., [0027] Table 1 and [0018] “positive displacement pumps are advantageous because they are capable of providing relatively stable flow rates regardless of varying pressures in the outlet stream”), the high pressure differential solids feeder assembly comprises a pump assembly ([0018] “positive displacement pump 26”) enabling the dry proppant material to be drawn out of the unpressurized proppant storage vessel (e.g., [0020] “pressure seal 57”) and then to be injected into a pressurized mixing apparatus ([0024] “The stream of frac fluid may then pass into a blender (not shown) where other chemicals may be added to the stream of frac fluid”) coupled with the high pressure differential solids feeder assembly (as would be in Fig. 1);
a pressurized mixing apparatus ([0024] “The stream of frac fluid may then pass into a blender (not shown) where other chemicals may be added to the stream of frac fluid”) coupled with the high pressure differential solids feeder assembly (as would be in Fig. 1); and 
a booster pump and a high pressure fracturing fluid pump assembly, both of which are arranged downstream of the pressurized mixing ([0024] “and then on to the frac pressure pumps”; the frac pressure pumps 16 being a booster pump and the surrounding fluid lines 29 being a high pressure fracturing fluid pump assembly).
Applicant is reminded that the claimed features are being interpreted under the Broadest Reasonable Interpretation standard of claim construction utilized by the Office.  Therefore, “a pressurized mixing apparatus” is reasonably construed to encompass Fordyce’s “blender.”
Regarding the “dry” proppant, as above, Fordyce discloses “In some cases it is desirable to supply the proppant as a mixture of proppant and liquid.  This wets the proppant, allowing it to be more easily transferred from the proppant supply source and into the stream of frac fluid” ([0014]), which clearly discloses that, in other cases, the proppant is not wet and instead is kept dry.  
Additionally, Fordyce discloses “Because higher weight hydrocarbons, for example C6-C20 are harder to remove from the formation in contrast to LPG, an amount of liquid hydrocarbons sufficient to only wet the proppant may be added to minimize the liquid hydrocarbons supplied into the stream of frac fluid” ([0021]).  Therefore, even in the case Fordyce is somehow found to fail to disclose dry proppant, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included “an unpressurized proppant storage vessel configured to contain therein a dry proppant material at an ambient pressure and output a continuous unpressurized proppant output flow at the ambient pressure,” in order to “minimize the liquid hydrocarbons supplied into the stream of frac fluid” and thereby avoid including the higher weight hydrocarbons that are “harder to remove from the formation.”
Regarding the eductor and (i) first flow path, Fordyce discloses a “positive displacement pump” ([0018]) and alternatively a “progressive cavity pump” ([0019]).  Fordyce also discloses “Positive displacement pumps are advantageous because they provide a pressure seal between the inlet and the outlet.  Thus, a mixture of wetted proppant may be added at atmospheric pressure to a pressurized stream of frac fluid.  This is advantageous over the use of a centrifugal pump in that, should the pump fail, the pressure seal is maintained” ([0018]).  Additionally, Fordyce also discloses “a pressure seal 55 may be in place for example after auger 24, pressure seal 55 allowing fluids to pass into pump 26” ([0020]).  
However, Fordyce fails to teach an eductor pump with converging-diverging nozzle employing the Venturi effect; and a (i) first flow path through the converging-diverging nozzle with the Venturi effect.
Mortzheim teaches “a continuous treatment” for “mixing or merging two or more fluids or mixing a fluid with a powdered or particulate material, such as […] proppant” ([0018]) with “an eductor pump assembly” (abstract) comprising “a converging or converging-diverging nozzle and the Venturi effect to decrease the pressure energy and increase the velocity energy of a motive fluid passing therethrough, and thereby creating a low pressure zone that draws in and entrains a fluid” ([0018]).  Finally, Mortzheim teaches that “delivering a fluid using a non-mechanical eductor pump” “provides for a reduction in the wear and tear on the pumping mechanism when under the influence of a treatment fluid that may include chemicals and a proppant” ([0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fordyce to alternatively include an eductor pump assembly to feed the proppant (as in Mortzheim) after Fordyce’s auger 24 and pressure seal 57 instead of the positive displacement pump 26, in order to provide an alternate means to mix the fluid with proppant, that also “provides for a reduction in the wear and tear on the pumping mechanism when under the influence of a treatment fluid that may include chemicals and a proppant” (as in Mortzheim) (thereby including:
“a high pressure differential solids feeder assembly coupled with the unpressurized proppant storage vessel and the fracturing fluid storage vessel to output a continuous and uninterrupted flow of pressurized proppant output, the high pressure differential solids feeder assembly comprises an eductor pump assembly comprising a converging-diverging nozzle with a Venturi effect enabling conversion of a pressure energy of the continuous pressurized fracturing fluid output flow flowing therethrough to a velocity energy, enabling the dry proppant material to be drawn out of the unpressurized proppant storage vessel and then to be injected into a pressurized mixing apparatus coupled with the high pressure differential solids feeder assembly; […] 
wherein the continuous pressurized fracturing fluid output flow includes (i) a first flow path for channeling a first portion of the continuous pressurized fracturing fluid output flow input into the pressurized mixing apparatus through the converging-diverging nozzle with the Venturi effect”).
Regarding the (ii) second flow path directly into the pressurized mixing apparatus, Fordyce discloses “The stream of frac fluid may then pass into a blender (not shown) where other chemicals may be added to the stream of frac fluid, and then on to the frac pressure pumps” ([0024]).  
However, Fordyce fails to disclose a direct line to add pure frac fluid from the frac fluid source 18 to the blender.
Nevertheless, adding a direct line for pure frac fluid to the blender in addition to the “other chemicals” would of course provide advantages to controlling the final blender output composition, instead of relying upon the far-upstream frac fluid source 18 to provide sufficient pure frac fluid far-downstream to the blender.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fordyce to include an additional direct line from the frac fluid source 18 to blender (not shown), in order to allow easier control of the final blender output composition when adding “other chemicals” to the stream (thereby including:
“whereon the continuous pressurized fracturing fluid output flow is split into two separated flow paths including (i) a first flow path for channeling a first portion of the continuous pressurized fracturing fluid output flow input into the pressurized mixing apparatus through the converging-diverging nozzle with the Venturi effect, and (ii) a second flow path for channeling a second portion of the continuous pressurized fracturing fluid output flow from the fracturing fluid storage vessel directly into the pressurized mixing apparatus, the second flow path bypassing the high pressure differential solids feeder assembly and not mixing with the continuous and uninterrupted flow of pressurized proppant output before entering the pressurized mixing apparatus”).
Furthermore, the modifications are obvious as no more than the use of familiar elements (known proppant, fluid, fluid lines, eductor pumps, and in-line static mixers) according to known techniques (known mixing/combining) in a manner that achieves predictable results (producing a continuous pressurized proppant fluid mixture for fracturing).  KSR Int'l Co. v. Teleflex Inc.,
Regarding claim 2, as in claim 1, Mortzheim teaches “In a continuous treatment or in a continuous part of a well treatment, the fluids are handled as fluid streams” ([0018]), and Fordyce discloses “The stream of frac fluid may then pass into a blender (not shown) where other chemicals may be added to the stream of frac fluid” ([0024]).  Therefore, as in claim 1, by providing the eductor pump assembly, Fordyce in view of Mortzheim further provides wherein the continuous and uninterrupted flow of pressurized proppant output comprises output of a sufficient mass to achieve a continuous and uninterrupted operation of the apparatus for an individual fracture stage, and the output of the continuous and uninterrupted flow of pressurized proppant output is at the fracture fluid mixing pressure, in order to provide an alternate means to mix the fluid with proppant, that also “provides for a reduction in the wear and tear on the pumping mechanism when under the influence of a treatment fluid that may include chemicals and a proppant” as “a continuous treatment” (as in Mortzheim).
Applicant may note that Fordyce by itself also appears to provide a continuous and uninterrupted flow of pressurized proppant output.  For example, all of the equipment in Fordyce is capable of continuous use (e.g., proppant supply source 20 open to the atmosphere feeds continuously via the auger to the pressure seal 57, which feeds and is pressurized continuously via the positive displacement pump 26 to the blender at a mixing pressure, which feeds continuously via the frac pressure pump(s) 16 to the well).
Regarding claim 3, Fordyce discloses wherein the fracture fluid mixing pressure is greater than the ambient pressure (e.g., [0024] “Boost pump 56 may be positioned at any point along line 28 and provides extra pressure, for example 300 psi, in order to retain the LPG or other liquefied gas in the liquid state in the stream of frac fluid”).
Regarding claim 11, Fordyce discloses wherein the pressurized mixing apparatus provides an output of a continuous and uninterrupted flow of a pressurized fluid mixture of proppant and fracturing fluid of a sufficient volume and mass to achieve continuous operation of the apparatus in an uninterrupted episode for the individual fracture stage ([0027] and Table 1), wherein the continuous and uninterrupted flow of the pressurized fluid mixture of proppant and fracturing fluid is output at (e.g., Fig. 1 in line 28) or above the mixing pressure ([0023] “the pressure applied by the frac pressure pump 16 may be a pressure suitable for fracturing the formation 12” and Fig. 1).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as obvious over Fordyce in view of Mortzheim as in claim 1, and further in view of Tarmann (2009/0073800) (cited previously).
Regarding claims 8 and 9, as in claim 1, Fordyce discloses “The stream of frac fluid may then pass into a blender (not shown) where other chemicals may be added to the stream of frac fluid” ([0024]), which would be a tank with mixer elements (a blender).
However, Fordyce fails to disclose a tank having mixing plates (a static mixer).
Nevertheless, in-line static mixers are also well-known and ordinary in the art.  For example, Tarmann teaches “A mixing device” (abstract) “and a stimulation method that are economically viable for marginal well operations” ([0021]) comprising “8 Static mixer” ([0061]) as depicted in Fig. 2.  Tarmann further teaches it “may be used to achieve many different combinations of carrier fluids and/or chemicals, and the present invention is not limited to any particular combination or use” ([0121]) and furthermore has an operating pressure range of “zero to 300 psi with an intermittent peak maximum of 500 psi” ([0099]) while being adaptable to operating pressures of “zero to 1500 psi with an intermittent peak maximum of 2200 psi” ([0100]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fordyce to alternatively include a static mixer (having mixing plates as depicted in Fig. 2) instead of the blender, in order to provide “A mixing device” “and a stimulation method that are economically viable for marginal well operations” (as in Tarmann) “where other chemicals may be added to the stream of frac fluid” (as in Fordyce) (thereby including:
(claim 8) wherein the pressurized mixing apparatus comprises a tank having mixing plates to mix the continuous pressurized proppant output flow and the continuous pressurized fracturing fluid flow in the pressurized mixing apparatus; and further
(claim 9) wherein the mixing plates are arranged within the mixer, the mixer mixes the continuous pressurized proppant output flow and the continuous pressurized fracturing fluid flow in the pressurized mixing apparatus by static mixing via the mixing plates).

Response to Arguments
Applicant's arguments filed 1 June 2021 with respect to claims rejected under 35 USC § 103 over Fordyce in view of Mortzheim and Tarmann have been fully considered but they are not persuasive. 
In Applicant’s arguments, Applicant states “the proposed combination fails to teach or suggest” the new features (p.6).  However, these new features appear to be minor or obvious modifications over the combination, as above.

In the case of further Amendments, Applicant is advised to consider what are the critical features of the current Invention, and how do these critical features interact in the Invention in order to produce the unique phenomena of the Invention.  
For example, Applicant may consider inserting “coupling the outlet 120 of the high pressure differential solids feeder assembly 104 to a gas headspace (not shown) of the pressurized mixer apparatus 140” ([0034]) or the like.
Nevertheless, Applicant is advised to beware the inclusion of New Matter.  
As always, Applicant may consider contacting the Examiner for an Interview or the like, in the case further explanation or guidance is desired.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674